Citation Nr: 0726385	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD), peptic ulcer disease, and irritable 
bowel syndrome (IBS). 

2.  Entitlement to a compensable rating for status post, 
right inguinal hernia repair.  

3.  Entitlement to a compensable rating for a right ankle 
sprain.  

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1984 to February 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in August 2004, and a substantive 
appeal was received in September 2004.   

The Board notes that the May 2004 RO rating decision granted 
service connection for bilateral pes planus with a 
noncompensable rating.  The RO subsequently issued a June 
2006 rating decision in which they awarded him a 10 percent 
rating effective March 1, 2004 (the day after the veteran was 
discharged from service).  

The Board also notes that the veteran requested a Board 
hearing in his September 2004 substantive appeal; however, he 
withdrew that request by way of a March 2006 correspondence.  
He testified at an RO hearing in May 2006.


FINDINGS OF FACT

1.  The veteran's service-connected GERD and peptic ulcer 
disease are manifested by heartburn, a need to regulate diet, 
and occasional loose stools, but without weight loss, anemia, 
melena, or vomiting.  They are not manifested by two of the 
following: persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The IBS is manifested by 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress     

2.  The veteran's service-connected status post, right 
inguinal hernia repair is manifested by groin pain associated 
with heavy lifting.  It is not manifested by a recurrent 
hernia, readily reducible and well supported by truss or 
belt; the residual scar is nontender.

3.  The veteran's service-connected right ankle sprain is not 
manifested by moderate limitation of motion.

4.  The veteran's service-connected bilateral pes planus is 
not manifested by a severe disability with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability 
rating (but no higher) for the veteran's service-connected 
GERD, peptic ulcer disease, and IBS have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7346 and 7319 (2006).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected status post, right 
inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7338 (2006).

3.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected right ankle sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5271 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5276 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in March 2004.  In March 2004, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2004 VCAA letter 
preceded the May 2004 RO rating decision, there is no defect 
with respect to the timing of the VCAA notice.  

The Board acknowledges that the March 2004 VCAA letter was 
sent to the veteran in connection with his original service 
connection claims.  Since the issues in this case 
(entitlement to assignment of higher initial ratings) are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent in March 2004), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves issues of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
March 2001 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Moreover, the RO sent the veteran a March 2006 correspondence 
that fully complied with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports dated January 2004 and November 2004.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the issues 
on appeal.

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

GERD
The veteran's service-connected GERD has been rated by the RO 
under the provisions of Diagnostic Code 7346 for hiatal 
hernia.  Under this regulatory provision, a rating of 60 
percent is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  

The Board notes that in its May 2004 rating decision the RO 
granted service connection for GERD, peptic ulcer disease, 
and IBS (all three disabilities were listed together as one 
issue).  Though the veteran's notice of disagreement only 
noted a disagreement with GERD, the RO issued a statement of 
the case containing the rating criteria for irritable colon 
syndrome (in addition to the rating criteria for GERD).  This 
rating criteria for irritable colon syndrome (Diagnostic Code 
7319) states that a 10 percent rating is warranted for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating is warranted for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

The veteran testified at a 2006 RO hearing that his GERD has 
affected the quality of his life in that he cannot eat normal 
foods when he goes into restaurants.  He has to be careful of 
the things he eats.  He has to take antacids (Acuflex and 
Tums); and at night he has to prop himself up with pillows.  

The veteran underwent a VA separation examination in January 
2004.  He provided a history of irritable bowel syndrome 
(IBS) beginning in 1994 and consisting of recurrent abdominal 
cramping and diarrhea associated with increased stress.  He 
denied a history of blood or mucus in stools.  He was 
diagnosed with IBS after undergoing an evaluation by the GI 
service.  A 1994 flexible sigmoidoscopy was essentially 
negative other than revealing hemorrhoids and a small anal 
fissure.  The veteran has not required any current treatment.  
He also gave a history of frequent indigestion, heartburn, 
epigastric discomfort, and reflux beginning in 1996.  He was 
treated with Zantac (twice a day) for nine months with 
resolution of his symptoms.  He reported that he has not 
required treatment since 1996.  He was asymptomatic at the 
time of the examination.  

Upon examination, the veteran's abdomen was soft, flat, and 
nontender without any evidence of organomegaly or masses.  
There were active bowel sounds in all four quadrants; and no 
bruits were present.  He was diagnosed with IBS, GERD, and 
peptic ulcer disease.  

He underwent a second VA examination in November 2004.  He 
reported that his weight was stable; and he denied any 
history of nausea or vomiting.  He did report a history of 
recurring cramping abdominal pain and diarrhea since April 
2003.  Symptoms consisted of three to four loose stools per 
day (for one or two days per week) without hematemesis or 
melena.  

Abdominal examination revealed a normal appearance (other 
than his well healed right inguinal scar).  There were no 
masses or organomegaly.  Bowel sounds were intact.  The 
veteran complained of pain along the insertion of the 
quadriceps muscle on the pelvic rim.  The veteran denied 
taking any medication or receiving treatment.  The examiner 
reported that there were no signs of malnutrition, anemia or 
other evidence of disability.  He was diagnosed with IBS with 
residuals.  

The Board notes that a compensable rating is warranted for 
GERD when two of the following symptoms are present: 
recurrent epigastric distress with dysphagia; pyrosis; 
regurgitation; substernal or arm or shoulder pain.  The Board 
notes that at the veteran's January 2004 examination, he gave 
a history of heartburn and epigastric distress.  He also 
noted that the symptoms were treated with Zantac; that his 
symptoms resolved; and that he has not required treatment 
since 1996.  At his November 2004 examination, his complaints 
were related to IBS, not GERD.  The Board finds that the 
preponderance of evidence is against a compensable rating 
under the rating criteria for GERD.  

A compensable rating for IBS is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  The Board acknowledges 
the fact that at the veteran's November 2004 VA examination, 
he reported a history of recurring cramping abdominal pain 
and diarrhea since April 2003.  Symptoms consisted of three 
to four loose stools per day (for one or two days per week) 
without hematemesis or melena.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that the irritable bowel 
syndrome more nearly approximates the criteria for a 10 
percent rating.  It appears that this disorder is manifested 
by frequent episodes of bowel disturbance with abdominal 
distress.  However, the preponderance of the evidence is 
against a finding that the IBS is severe in degree or that 
there is more or less constant abdominal distress.  

The Board has also reviewed the pertinent evidence in light 
of the rating criteria for a duodenal ulcer, but there is no 
persuasive evidence of recurring symptoms related to an 
ulcer.  There is no persuasive supporting evidence of anemia, 
vomiting, weight loss, hematemesis or melena.  A compensable 
rating is therefore not warranted under Code 7305. 

Right inguinal hernia
The veteran's service-connected right inguinal hernia has 
been rated by the RO under the provisions of Diagnostic Code 
7338.  Under this regulatory provision, a rating of 10 
percent is warranted for a postoperative recurrent hernia, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is warranted for a hernia that is small, 
postoperative recurrent, or unoperated irremedial, not 
supported by truss, or not readily reducible.  A 60 percent 
rating is warranted for a large postoperative recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.   

At the veteran's May 2006 RO hearing, he reported symptoms of 
a pulling feeling in his groin area when he does serious 
lifting.  He described it as an ache (as opposed to a 
debilitating pain) that requires him to stop what he's doing.  
He stated that he is not being treated for it.  He hasn't 
sought treatment for it for "quite some time."  

The veteran underwent a VA examination in January 2004.  He 
reported undergoing a right inguinal hernia repair in 
November 1999.  The procedure was without complications.  
There has been no recurrence of the hernia and the veteran 
reported that he was asymptomatic.  

He underwent another examination in November 2004.  He 
complained of pain in the right groin over the last six 
months, usually occurring twice per week.  It usually occurs 
with external rotation of the hip without bulging in the 
right inguinal area.  There was no evidence of a recurrent 
hernia.  The veteran was diagnosed with a right inguinal 
hernia, status post surgical repair, healed without 
residuals.  It was expressly noted that the scar was 
nontender.  He was also diagnosed with a ligament strain in 
the right groin area with an onset date of 2004.  

The Board notes that the veteran admitted that the repaired 
inguinal hernia was asymptomatic in January 2004; and the 
November 2004 examiner diagnosed him with a right inguinal 
hernia, status post surgical repair, without residuals.  The 
evidence is against a finding that the veteran has a current 
chronic hernia.  The veteran has also advanced a contention 
that a compensable rating is warranted for a tender scar 
associated with the surgery.  However, the November 2004 
examiner specifically noted that the scar was nontender.  A 
compensable rating for the residual scar is therefore not 
warranted. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a status post, right 
inguinal hernia repair must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).



Right ankle sprain and bilateral pes planus
The veteran's service-connected right ankle sprain has been 
rated by the RO under the provisions of Diagnostic Code 
5271.  Under this regulatory provision, a rating of 10 
percent is warranted for moderate limitation of motion.  A 20 
percent rating is warranted for marked limitation of motion.  

The veteran's service-connected pes planus has been rated by 
the RO under the provisions of Diagnostic Code 5276.  A 10 
percent rating under this code, regardless of whether the 
disability is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
disability manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran testified at his May 2006 RO hearing that he has 
problems with his right ankle rolling over on him, and that 
it hurts on a daily basis (even with normal use).  He 
testified that he has orthotics in his shoes.  Regarding pes 
planus, he testified that he takes Motrin 800 mg. two to 
three times per day.  His job requires him to be on his feet 
almost all day and his feet are in constant pain.  

At the veteran's January 2004 examination, he gave a history 
of bilateral ankle sprains in 1984.  He suffered inversion 
injuries to both ankles usually associated with physical 
training.  Injuries were followed by the immediate onset of 
pain and swelling.  He was referred to podiatry where he was 
also diagnosed with pes planus and mild hallux valgus 
deformity of both feet.  Treatment consisted of shoe inserts, 
arch supports, activity modification, and rest.  The veteran 
has not required any type of brace or support.  

Examination of the feet and ankles revealed the ankles to be 
symmetrical in appearance.  There was no swelling or 
inflammation.  Palpation revealed no evidence of tenderness 
or swelling.  Range of motion testing revealed no evidence of 
discomfort or loss of mobility.  He was able rise on his 
heels and toes; walk heel to toe; and stand on one foot 
without evidence of discomfort.  He had mild pes planus 
bilaterally, as well as very mild hallux valgus.  There was 
no evidence of misalignment of either foot.  Range of motion 
of the feet and ankles consisted of bilateral dorsiflexion 0 
to 20 degrees; plantar flexion 0 to 45 degrees; inversion 0 
to 30 degrees; and eversion 0 to 20 degrees.  X-rays revealed 
no significant radiographic abnormalities.  He was diagnosed 
with bilateral ankle sprains; mild bilateral pes planus; and 
mild hallux valgus, both feet.   

At the veteran's November 2004 VA examination, the veteran 
complained of residual pain in both feet at the 
metatarsophalangeal joints and along the arch of the foot 
with prolonged (more than one hour) standing.  He denied any 
periods of incapacitation in the past 12 months.  He has not 
had to use any sick leave at work as a result of foot pain.  

Upon examination, the veteran's right foot demonstrated loss 
of arch with mild tenderness along the instep of the foot 
without tenderness at the heel of the metatarsophalangeal 
joints.  There were no calluses.  Examination of the left 
foot revealed the appearance of pes planus with loss of arch 
in the left foot.  He had mild tenderness along the instep of 
the left foot, without acute tenderness in the heel or the 
metatarsophalangeal pad.  The veteran was able to rise on his 
heels and toes; and he was able to walk on his tiptoes 
without apparent discomfort.  He displayed full range of 
motion of the right ankle.  There was no additional 
limitation of motion upon repetitive movement, or due to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  There were no functional limitations to standing 
or walking.  There were no callosities, breakdown, unusual 
shoe wear pattern, or abnormal weightbearing.  Posture on 
standing, squatting, supination, pronation, and rising on 
toes and heels was normal.  There were no hammertoes, high 
arch, clawfoot, or other deformity.  On weightbearing, the 
Achilles tendon was three degrees in valgus.  Off weight it 
was 0 degrees.  The Achilles tendon could be manipulated 
without pain.  There was three degrees of valgus, and it 
could be corrected.  The midfoot collapse of forefront 
abductus was correctable by manipulation.  He was once again 
diagnosed with bilateral pes planus with residuals.  

In regards to the veteran's right ankle, in order to warrant 
a compensable rating, the disability must more nearly 
approximate to moderate limitation of motion.  At both VA 
examinations, the veteran showed that he had full range of 
motion.  Additionally, there was no limitation of motion due 
to pain, fatigue, incoordination, weakness, repetitive 
motion, or lack of endurance.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a right ankle sprain must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In regards to the veteran's pes planus, in order to warrant a 
rating in excess of 10 percent, the disability must more 
nearly approximate to a severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  At the 
veteran's most recent VA examination, the examiner 
specifically noted that there were no deformities or 
callosities.  He had mild tenderness along the instep of the 
left foot; there was no tenderness noted on the right foot.  
There were no functional limitations noted.  The 
preponderance of the evidence is against a finding that the 
veteran's pes planus represents a severe disability.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for bilateral pes 
planus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a 10 percent rating (but no higher) is 
warranted for service-connected disability which has 
heretofore been described by the RO for rating purposes as 
gastroesophageal reflux disease (GERD), peptic ulcer disease, 
and irritable bowel syndrome (IBS).  To this extent, the 
appeal is granted, subject to VA laws and regulations 
governing payment of monetary benefits. 

Entitlement to a compensable rating for status post, right 
inguinal hernia repair is not warranted.  Entitlement to a 
compensable rating for a right ankle sprain is not warranted.  
Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is not warranted.  To this extent, the appeal is 
denied.   



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


